Citation Nr: 1454739	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  01-09 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for residuals of pancreatitis, to include a left eye disability. 

2. Entitlement to service connection for residuals of pancreatitis, to include an acquired psychiatric disorder, claimed as a nervous disorder. 

3. Entitlement to service connection for residual of pancreatitis, to include hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel
INTRODUCTION

The Appellant had active military service from July to December 1980, followed by service in the United States Navy Reserves including periods of active duty for training (ACDUTRA) from 1981 to 1985. 

These matters come before the Board of Veterans' Appeals (Board) from a May 2001 rating decision of the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board remanded this matter in December 2003, October 2007, July 2009, August 2010, October 2013, and April 2014 for additional development which has been completed, and the case has been returned to the Board for appellate consideration.  

In this case, the Board has considered the Appellant's claim for all possible psychiatric disorders and not just a nervous disorder.  See Clemons v. Shinseki, 23 Vet App 1 (2009).  

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Left eye blepharitis had its onset during ACDUTRA. 

2.  The Appellant does not have a current acquired psychiatric disorder to include as residual of pancreatitis.  

3.  Hypertension was not the result of an injury or disease incurred or aggravated in the line of duty during active military service or ACDUTRA; nor did it manifest to a compensable degree within a year of discharge from active military service in December 1980.

CONCLUSION OF LAW

1.  Left eye blepharitis was incurred ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131, 1137, 5103, 5103, 5107 (West 202); 38 C.F.R. §§ 3.102, 3.303 (2014). 

2.  An acquired psychiatric disorder was not incurred in or aggravated during active service, including ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131, 1137, 5103, 5103, 5107 (West 202); 38 C.F.R. §§ 3.102, 3.303 (2014). 

3.  Hypertension was not incurred in or aggravated during active service, including ACDUTRA, and may not be presumed to have been incurred in or aggravated during active service.  38 U.S.C.A. §§ 101(24), 106, 1101, 1112, 1113, 1131, 1137, 5103, 5103, 5107 (West 202); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January 2003, October 2004, and April 2006, the RO satisfied its duty to notify the Appellant under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Specifically, the RO notified the Appellant of information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Appellant was expected to provide.  An August 2009 letter also notified the Appellant of the process by which disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated in various supplemental statements of the cases (SSOC's), most recently issued in October 2014.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).   

VA has done everything reasonably possible to assist the Appellant with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All identified and available treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Appellant was provided multiple VA examinations during the appeal period.  A review of the  VA examination reports reflect that the examiners reviewed the Appellant's past medical history, recorded his current complaints, conducted appropriate evaluations of the Appellant, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Appellant and his representative have not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2014).

In addition, as noted above, the Board remanded this matter for further development on multiple occasions, most recently in April 2014.  The Board instructed the RO to obtain medical examinations from clinicians with appropriate subject expertise and 
readjudicate the claims.  Subsequently, the Appellant was afforded examinations for each of his claimed disabilities by subject expertise clinicians in May 2014 and his claims were readjudicated in the October 2014 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Analysis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014). 

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  38 C.F.R. § 3.303(b) (2014).

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

ACDUTRA is defined, in part, as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2014).  Inactive duty for training (INACDUTRA) is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any state (other than full- time duty). 38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2014).  Annual training is an example of active duty for training while weekend drills are inactive duty.  

Certain evidentiary presumptions--such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, such as calculi of the kidney and ulcers, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service--are provided by law to assist Appellants in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2014). 

The advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995). The presumption of aggravation under 38 U.S.C.A. § 1153 (West 2002) does not apply to claims based on a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).  Therefore, unless "veteran" status has already been established based upon a prior period of service, a claimant must establish "veteran" status for benefits based on aggravation of a preexisting condition during a period of ACDUTRA or INACDUTRA.  See Donnellan v. Shinseki, 24 Vet. App. 167, 173(2010).  

As noted above, only "Veterans" are entitled to service-connected disability benefits.  To establish status as a "Veteran" based upon a period of active duty for training, a claimant must establish that he was disabled from a disease or injury incurred or aggravated in line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d) (2014); Harris v. West, 13 Vet. App. 509, 511 (2000. 

The Appellant does not contend, and the record does not suggest, that he had any renal failure/pancreatitis during his period of active military duty from July to December 1980.  Instead, the Appellant contends that he was hospitalized for an episode of pancreatitis during a period of ACDUTRA in May 1981, and, as a result, he developed residuals of pancreatitis, to include a left eye disability, a nervous disorder, and hypertension. 

Regarding Hickson element number (2), evidence of in-service disease or injury, the Board notes the Appellant was admitted to a private hospital for an acute episode of pancreatitis.  (See May 1981 report, prepared by St. Francis Medical Center, Lacrosse, Wisconsin, noting that the Appellant had been in "army camp" and was admitted for acute renal failure, secondary to pancreatitis.).  It is unclear from the evidence of record whether the Appellant was on ACDUTRA at that time of the May 1981 hospitalization.  Notwithstanding the foregoing, the Board resolves doubt in the Appellant's favor and find that he was on ACDUTRA on May 17, 1981, for purposes of the analysis herein.  Thus, in view of the foregoing and in keeping with its prior findings in October 2013, the Board finds that Hickson element number two (2), evidence of in-service disease or injury, has been met with respect to the claims for service connection for residuals of pancreatitis.

Residuals of Pancreatitis, to include a Left Eye Disability

The Appellant contends that, while hospitalized in service for pancreatitis in May 1981, he first began experiencing left eye irritation which has persisted since that episode. 

As the evidence shows current diagnoses of blepharitis, primary open angle glaucoma, nuclear sclerotic cataracts, and hypertensive retinopathy, Hickson element (1) is met.  Thus, the only remaining element is (3), evidence of a nexus between the claimed in-service disease or injury and the current disability. 

The most probative evidence of evidence is the May 2014 VA examination report which was rendered pursuant to the Board's remand.  In noting diagnoses of blepharitis, primary open angle glaucoma, nuclear sclerotic cataracts, and hypertensive retinopathy, the VA examiner noted that although pancreatitis alone was not a known etiology or exacerbating factor for blepharitis, based on the evidence, he found that it was most likely than not the onset of blepharitis occurred during the 1981 hospitalization for pancreatitis and the exact cause or inciting event was unknown.  He added that it was more likely than not that the chronic blepharitis was originated by unknown environmental factors/traumas and or exposure during the 1981 hospitalization.  The exact etiology of blepharitis could not be given without resorting to speculation but the determination that it occurred as a complication of hospitalization was not speculative and additional testing would not lead to a different opinion.  As to the cause of glaucoma, the examiner pointed to a hereditary association and opined that it was more likely than not that glaucoma was not a complication of blepharitis, pancreatitis, or the 1981 hospitalization.  Likewise, the examiner noted that the exact cause of the Appellant's cataracts was unknown but more likely associated with advancing age and not a complication of blepharitis or pancreatitis.  As to hypertensive retinopathy, the examiner noted that it was a common complication of chronic hypertension and was not a cause of reduced visual acuity or visual field abnormality in the Appellant. 

Affording the Appellant all benefit of the doubt, the Board finds that service connection is granted. 

An Acquired Psychiatric Disorder

The Appellant has been afforded examinations throughout the appeal period.  A June 2000 VA examination report showed that no psychiatric disability was found.  Most recently, a May 2014 VA examiner, upon evaluation of the Appellant and review of the medical evidence, indicated that the Appellant did not have then or had ever been diagnosed with a mental disorder.  The examiner noted that the Appellant did not meet the criteria for a psychiatric disorder in accordance with DSM 5.  She indicated that while the Appellant reported symptoms of depression in 1997 which were precipitated by family problems, he denied experiencing psychiatric illness at other points in his life and he never received mental health treatment aside from treatment for substance abuse in 2000.  As to his nervous condition, the Appellant reported that as a result of the May 1981 pancreatitis he had eye twitching, trembling hands, and felt shaky at times, all of which he felt were more medical nature then psychotic.  On examination, the examiner observed that the Appellant did not exhibit any distress and he specifically denied currently experiencing symptoms of depression, anxiety, mania, or psychosis.  The examiner concluded that the Appellant's nervous disorder was less likely than not related to the May 1981 pancreatitis episode in service.  

Based on the evidence, the Board finds that service connection for residuals of pancreatitis, to include a nervous disorder, is not warranted.  The evidence clearly shows that the Appellant does not have a current nervous disorder.   Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service connection for this claimed disability is not warranted.  
The Appellant, as a lay person, is competent to note what he experiences.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  Furthermore, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Here, the question as to whether the Appellant currently has  a nervous disorder or psychiatric disorder is a complex medical question unlike testimony as to his experiencing a separated shoulder, varicose veins, or flat feet, which are capable of direct lay observation.  See Jandreau, 492 F.3d at 1376.  In the present case, there is nothing in the record to suggest that the Appellant has the appropriate training, experience, or expertise to render such a complex finding.  See 38 C.F.R. § 3.159 (a)(1) (2014).  Notably, the Appellant is competent to report what he experiences and he denied any psychiatric symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  To the extent that the Appellant has claimed having a diagnosis of a nervous disorder, the Board affords more weight to the VA examiners' opinions than that of the Appellant as they were rendered by trained medical professionals and based upon medical testing.  

Based on the foregoing, the preponderance of the evidence is against the Appellant's claim and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Accordingly, the Board concludes that service connection for an acquired psychiatric disorder is not warranted.

Hypertension

The Appellant essentially contends that he has pancreatitis, to include hypertension, related to his 1981 hospitalization.  The Appellant asserts that he was diagnosed with the disorder in 2000 but that he had it since 1981.

If hypertension  becomes manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  

The Appellant is currently diagnosed with hypertension.  For VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 mm. or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm. See 38 C.F.R. § 4.104 , Diagnostic Code 7101, Note 1 (2014).  

The Appellant has been shown to have a current diagnosis of hypertension and the in-service element has been met, but there is also no evidence showing that hypertension manifested to a compensable degree within one year of separation from service; therefore, service connection for hypertension may not be presumed to have been incurred in service.  38 C.F.R. §§ 3.307, 3.309(a) (2014).  

A July 2012 VA examiner opined that the Appellant's hypertension was not due to renal dysfunction or caused by any kidney condition.  Additionally, although an examination report was rendered in November 2013, the Board previously determined that it had not been rendered by an appropriate expert and remanded for another examination.  Upon review of the medical records and evaluation of the Appellant, the May 2014 VA examiner noted a diagnosis of hypertension.  The examiner opined that essential hypertension was less likely than not caused by acute pancreatitis or any medical event during service.  The examiner noted that the Appellant was hospitalized in 1981 for acute hemorrhagic pancreatitis, acute disseminated intravascular coagulation, possible chronic renal failure, uremic pneumonitis, and acute adult respiratory distress syndrome, none of which could cause essential hypertension or secondary hypertension.  She noted that he currently had normal kidney function.  Based on her review of the record, the examiner found there was no speculation for her opinion, the Appellant had asymptomatic essential hypertension, and there was no continuity of symptoms because there were no related symptoms.  

The Board finds the opinion expressed in the March 2014 VA examiner's report to be competent and credible and the most probative evidence in this case.  The report was based on a careful review of the claims file, including a detailed notation of the Appellant's medical history, and evaluation of the Appellant.  Furthermore, the examiner provided a complete and thorough rationale in support of the opinion.  The Appellant has been accorded ample opportunity to present competent evidence in support of the claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002); See Wood v. Derwinski, 1 Vet. App. 190, 92 (1991). 
 
The Board also considered the claim based on continuity of symptomatology because hypertension is considered a chronic disease pursuant to 38 C.F.R. 
§ 3.309(a).  However, a diagnosis of hypertension is not objectively shown in the record until 19 years after his in-service hospitalization.  The absence of post-service complaints, findings, diagnosis, or treatment for many years after service is one factor that tends to weigh against a finding of continuous symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006).  Thus, the medical records are more probative than any lay assertions of continuity of symptomatology, and weigh against a finding of continuity of symptomatology of hypertension since service.  Thus, service connection based on continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is not warranted. 

Furthermore, the Board has considered the Appellant's contentions that his current hypertension was caused by his in-service treatment for pancreatitis.  The Board acknowledges that the Appellant is competent to give evidence about what he experienced.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In this instance, therefore, the Appellant, as a lay person, has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current hypertension and the documented in-service hospitalization.  As such, the Board ascribes far more weight to the conclusions of the VA medical professional who concluded that the Appellant's current hypertension  was not related to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Again, the most probative medical evidence specifically rules out a relationship between the Appellant's current hypertension and service.  The Board places more weight on the opinion of the competent VA medical professional who provided the March 2014 opinion, based on review of the claims file and the Appellant's physical examination, than on the Appellant's lay assertions that his current hypertension is attributable to his in-service hospitalization.  

The preponderance of the evidence is against the Appellant's claim, and the benefit of the doubt provision does not apply. See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001.  Accordingly, the Board concludes that service connection for hypertension is not warranted.


ORDER

Service connection for residuals of pancreatitis, to include a left eye disability, is granted. 

Service connection for residuals of pancreatitis, to include a nervous disorder, is denied. 

Service connection for residual of pancreatitis, to include hypertension, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


